PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/838,913
Filing Date: 2 Apr 2020
Appellant(s): ARRIS Enterprises LLC



__________________
KURT ROHLFS
Reg. No. 54,405
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 24 MAY 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 24 AUGUST 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
On pages 6-7 of Appellant’s Brief, Appellant argues that the prior art combination of Apsangi (US 2017/0374104), Addington (US 2004/0260798), and Shimizu (US 2011/0202642) does not disclose all the claimed limitations.  Specifically, Appellant argues (regarding at least claims 1 and 11) that the Apsangi reference does not disclose the claimed first network identifier and second network identifier.  The Examiner respectfully disagrees.  As was shown in the previous rejection, Apsangi was cited as disclosing (among other things) receiving and storing, in secure memory of the client device, credentials provisioned to the client device (see Apsangi; network address for the client, and credentials and cryptographic elements; page 6, paragraph 56, and wherein with secure processing; page 9, paragraph 118, and client device with secure storage; page 2, paragraph 19 and page 12, paragraph 152, wherein with device information; page 16, paragraph 185), the credentials comprising a subscriber identifier (see Apsangi; client IDs; page 15, paragraph 175, and various identification information; pages 15-16, paragraph 183) and a first network identifier (see Apsangi; with use of specific network; page 12, paragraph 152, and page 13, paragraph 162, and wherein network identification information; pages 15-16, paragraph 183, and page 16, paragraph 185).  Additionally, Apsangi was also cited as disclosing (among other things) receiving an entitlement message, the received entitlement message having a second subscriber identifier and a second network identifier (see Apsangi; with EMM; page 15, paragraph 178, and wherein with specific identification information such as subscriber/client information and device network/location information; page 16, paragraph 185, and again with specific client IDs and other identifiers; page 15, paragraph 175, and page 20, paragraph 218).  That is, Apsangi recites that various networking identification information such as MAC addresses and IP addresses information can be included with the various information that is provided to and/or stored on a client.  The reference also shows how the various information that is stored and transmitted can contain both the client type identification as well as the network type identification (see Apsangi; SM identifier information includes various identifying information such as unique information related to client/processor identifiers and network identifiers/MAC addresses; page 14, paragraph 173, and various tables showing the information to include network type identifiers such as IP/MAC addresses and client type identifiers; page 18, TABLE 2, and page 20, TABLE 5).  Therefore, Apsangi does discloses these limitations related to network identifiers.
On pages 7-8 of Appellants Brief, Appellant argues that Apsangi additionally does not disclose the limitations related to comparing both the client IDs and network IDs.  The Examiner again respectfully disagrees.  As was shown in the previous rejection, Apsangi was cited as disclosing (among other things) comparing the second subscriber identifier with the stored first subscriber identifier and the second network identifier with the stored first network identifier (see Apsangi; can compare IDs, including those of clients and devices/network IDs; page 18, paragraph 199, and page 20, paragraph 218, and again including various network locations; page 19, paragraph 209).  Here, Apsangi discloses how an AP can compare various information with stored information.  It is initially noted, that as indicated in the previous rejection, the AP operations of Apsangi can be performed via the CPE, i.e. client equipment (see Apsangi; page 13, paragraph 160).  This compared information includes lists of information.  The Examiner interprets the lists of information to include both the client identification type information as well as network identification type information as indicated in the previous response (i.e. SM identifier information includes various identifying information such as unique information related to client/processor identifiers and network identifiers/MAC addresses; page 14, paragraph 173, and page 21, paragraph 225, and various tables showing the information to include network type identifiers such as IP/MAC addresses and client type identifiers; page 18, TABLE 2, and page 20, TABLE 5).  Therefore, these imitations are also disclosed by the prior art of Apsangi.
On page 8 of Appellant’s Brief, Appellant argues that Apsangi does not perform operations at the client but rather at the AP.  The Examiner again respectfully disagrees.  As was noted above previously, the AP operations of Apsangi can be performed via the CPE, i.e. client equipment (see Apsangi; page 13, paragraph 160).  Therefore, the claimed limitations can be performed at the client of Apsangi.
Also on page 8 of Appellant’s Brief, Appellant further argues that Shimizu and its corresponding rationale are not relevant to the claims.  The Examiner respectfully disagrees. As the prior art of Apsangi was already cited as disclosing (among other things) the claimed limitations related to “receiving and storing…a first network identifier”, and “receiving an entitlement message…having a second network identifier”, the prior art of Shimizu was brought in to explicitly disclose that network identifiers could be unique to a content delivery network.  In that respect, Shimizu was cited as disclosing (among other things), information comprising a first network identifier unique to a first Content Delivery Network (CDN) (see Shimizu; information can comprise CDN name information, i.e. identification information; page 2, paragraph 16, and pages 3-4, paragraph 55, and wherein the CDNs can be different and have different identification information such as CDN provider A as Network-A, i.e. first identification unique to a first CDN, and CDN provider B as Network-B, i.e. second identification unique to a second CDN; pages 2-3, paragraph 41, and page 3, paragraph 47), and information comprising a second network identifier unique to a second Content Delivery Network (CDN) (see Shimizu; information can comprise CDN name information, i.e. identification information; page 2, paragraph 16, and pages 3-4, paragraph 55, and wherein the CDNs can be different and have different identification information such as CDN provider A as Network-A, i.e. first identification unique to a first CDN, and CDN provider B as Network-B, i.e. second identification unique to a second CDN; pages 2-3, paragraph 41, and page 3, paragraph 47).  Motivation to combine the references was given from the reference itself, and was stated as “in order to provide an improved system and method for acquiring information any time even if a network to which the broadcast receiver apparatus is connected changes to another one (see Shimizu; page 1, paragraph 8).”  The CDN network identifiers of Shimizu would have been obvious variants of the network type identification already disclosed in Apsangi, as Apsangi is also concerned with devices potentially switching networks (see Apsangi; page 19, paragraph 209).  Therefore, the prior art combination, when taken together as a whole does disclose these claimed limitations.
On pages 8-9 of Appellant’s Brief, Appellant argues that the prior art combination does not disclose the claimed limitations relating to triggering a client device reset procedure according to the comparison.  The Examiner again respectfully disagrees that the prior art combination of references, when taken together as a whole, does not disclose such features.  For instance, the prior art of Apsangi was previously shown as disclosing (among other things) triggering a procedure according to the comparison (see Apsangi; based on comparison, operation(s) can be performed for the device; page 18, paragraphs 199-200, and configuration of devices; page 5, paragraph 46, and reconfiguration of equipment; pages 21-22, paragraph 232, and page 22, paragraph 236).  The additional reference of Addington was brought in to explicitly disclose triggering a client device reset procedure (see Addington; messaging can include those for resetting a particular STB, i.e. client device; pages 2-3, paragraph 12).  Motivation to combine the references was given from the reference itself and was stated as “in order to provide an improved system and method for provisioning and configuring services of a cable set top box in a cable television system (see Addington; page 1, paragraph 2).”  The use of an explicit “reset” procedure based on received information would have been an obvious variant of the procedures already being performed by Apsangi, as Apsangi is also concerned with devices potentially changing configurations and/or switching networks (see Apsangi; page 19, paragraph 209).  Therefore, the prior art combination, when taken together as a whole does disclose these claimed limitations.
Any of Appellant’s remarks not specifically addressed above are considered moot in view of the Examiner’s above reply and/or the grounds, citations, and/or rationale provided in the previous rejection.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RANDY A FLYNN/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        
Conferees:
/Mulugeta Mengesha/Primary Examiner, Art Unit 2424
/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424                                                                                                                                                                                                        
                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.